      Case 3:16-md-02741-VC Document 12927 Filed 04/13/21 Page 1 of 10




Paul J. Napoli (NY 2513141)                     Thomas C. Goldstein (MD 9512120307)
Hunter J. Shkolnik (NY 2031458)                 Eric F. Citron (MD 1608240002)
NS PR LAW SERVICES, LLC                         Daniel Woofter (MD 1812120199)
270 Muñoz Rivera, Suite 201                     Goldstein & Russell, P.C.
Hato Rey, Puerto Rico 00918                     7475 Wisconsin Ave., Suite 850
pnapoli@nsprlaw.com                             Bethesda, MD 20815
hunter@napolilaw.com                            tg@goldsteinrussell.com
Phone: (212) 397-1000                           Phone: (202) 362-0636
Fax: (312) 610-5680                             Fax: (866) 574-2033

Christopher L. Schnieders (KS 22434)
NAPOLI SHKOLNIK, PLLC
6731 W. 121st Street, Suite 201
Overland Park, KS 66209
cschnieders@napolilaw.com
Phone: (212) 397-1000
Fax: (312) 610-5680
                                Counsel for Objector-Plaintiffs

                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA


IN RE: ROUNDUP PRODUCTS                         MDL NO. 2741
LIABILITY LITIGATION                            Case No. 3:16-md-02741-VC

                                                MOTION TO WITHDRAW
THIS DOCUMENT RELATES TO:                       OBJECTIONS TO MOTION FOR
                                                PRELIMINARY APPROVAL OF
Ramirez, et al. v. Monsanto Co.,                PROPOSED CLASS SETTLEMENT,
Case No. 3:19-cv-02224                          APPOINTMENT OF INTERIM CLASS
                                                AND SUBCLASS COUNSEL,
                                                DIRECTION OF NOTICE UNDER FED.
                                                R. CIV P. 23(e), SCHEDULING OF A
                                                FAIRNESS HEARING, AND STAY OF
                                                THE FILING AND PROSECUTION OF
                                                ROUNDUP-RELATED ACTIONS BY
                                                SETTLEMENT CLASS MEMBERS
       Case 3:16-md-02741-VC Document 12927 Filed 04/13/21 Page 2 of 10




                         MOTION TO WITHDRAW OBJECTIONS

       Movants—clients of the Napoli Shkolnik law firm*—respectfully move to withdraw their

objections to preliminary approval of the proposed class action settlement, MDL Doc. 12678. In

sum, extensive negotiations between counsel for movants and counsel for the proponents produced

an array of important revisions to the proposed settlement. Movants have agreed to withdraw their

objections based on those revisions. Movants support preliminary approval of the revised proposed

settlement for the reasons that follow.

       Movants’ principal objection to the previous iteration of the class-action settlement

proposed in this matter was that it did not adequately protect the constitutional due process rights

of absent class members. In particular, our concern was that the “exposure-only” class members—

being presently uninjured—would not have reason to attend to class-action notice and so would

not have a meaningful opportunity to opt out of the settlement. And the apparently broad definition

of this exposure-only class suggested that the rights of innumerable unnamed class members might

be at stake. We focused on these issues because, in our view, well-structured process protections

are the best means of vindicating class members’ rights: Even where we or a court might have

doubts about how much benefit a settlement confers on certain class members, we should be less

concerned if those class members have a truly effective opportunity to decide whether or not to

accept the deal for themselves.

       To that end, a laudable feature of this settlement agreement has always been its inclusion

of a unique provision designed to at least partially protect the opt-out rights of absent, exposure-



       *
          The Napoli Shkolnik firm submitted objections on behalf of three categories of objectors,
all of whom are encompassed by this Motion: (1) the National Black Farmers Association; (2) four
members of Subclass 1 (Sabrina Jo Benham, Andrea Coomer, Rick Free, and Gary Hosford); and
(3) four members of Subclass 2 (Margaret Lower, David Smoker, Lynette Waliany, and Roger
Wilmot).
                                               1
                                                                     MOTION TO WITHDRAW OBJECTIONS
                                                                    MDL NO. 2741, CASE NO. 3:16-MD-02741
       Case 3:16-md-02741-VC Document 12927 Filed 04/13/21 Page 3 of 10




only class members—namely, its allowance for such class members to (essentially) opt out on the

back end of the process, whenever they become aware that they have in fact developed non-

Hodgkin’s lymphoma. The more fulsome that back-end opt-out right is, the more it can be said

that—whatever the benefits and burdens of the proposed deal—exposure-only class members are

knowingly choosing to stick with it of their own free will. But our concerns at the time of our

objection were that the tort claim the settlement preserved for these class members was not in fact

the full entitlement to compensatory damages that currently belongs to them as their property right,

and that their ability to monetize their claims might be compromised by other features of the

settlement. See MDL Doc. 12678 (Objections) at 1. Moreover, we did not believe that the settling

parties could show that the class device was “obviously superior” to individual lawsuits. Id. at 2.

       After we filed our objections, we negotiated seven substantial revisions to the proposal that,

taken together, sufficiently address these concerns. We also had our first opportunity to reflect on

a change that was made to the science-panel provisions of the settlement on the eve of our previous

objection. We now believe that, from the perspective of the absent, exposure-only class members

we had in mind when we objected, the settlement offers potential benefits coupled with a minimal

incursion on their ability to simply opt out in the final analysis and go it alone in the tort system.

Meanwhile, we believe that our concerns have been ameliorated in general by a more

circumscribed definition of which absent class members the settlement purports to bind and how.

Movants accordingly ask now to withdraw their objections and submit that the proposed settlement

agreement should be approved.

       The improved elements of the settlement agreement that we negotiated with the defendant

and class counsel are as follows:

       First, the revised agreement substantially narrows the class definition.


                                                  2
                                                                       MOTION TO WITHDRAW OBJECTIONS
                                                                      MDL NO. 2741, CASE NO. 3:16-MD-02741
       Case 3:16-md-02741-VC Document 12927 Filed 04/13/21 Page 4 of 10




        “On its face,” the prior proposal’s class definition was “broad enough to encompass almost

every living casual golfer, school child, teacher, park user, or produce eater, since each was

exposed to some amount of Roundup because they or someone else applied it.” Objections 13.

And even reading the definition the way Movants assumed the settling parties had intended, it

“still [seemed to] reach[] tens and possibly hundreds of thousands of individuals who are unlikely

to have a meaningful chance to opt out.” Id. at 14.

        Section 1.1(a) of the new proposal now only binds individuals who were exposed to

Roundup either in (a) specified “occupational” roles, or (b) circumstances where the individual

was almost certainly aware of their exposure. Thus, the proposal no longer “dangerous[ly] leave[s]

so much ambiguity surrounding such a critical detail” as to its reach, Objections 13, nor attempts

to bind difficult to quantify numbers of individuals who will not have a meaningful chance to

attend to the class notice.

        Second, the revised agreement eliminates a limitation on the back-end right to litigate one’s

tort claim that had unconstitutionally circumscribed class members’ right to be “made whole.” Put

differently, the new proposal no longer attempts to terminate any aspect of a class member’s

constitutional right to full compensatory damages.

        As originally proposed, the agreement would “have taken away the property right to be

‘made whole’ by limiting damages for those diagnosed in the future to the harm that would have

existed had the disease been caught by a medical monitoring program early on, even if the disease

is in fact diagnosed much later and causes much more harm.” Objections 29. This was

accomplished by defining the “compensatory damages” that the prior proposal purported to

preserve as excluding “any damages that were increased because of the absence of medical

monitoring for any injuries.” Ibid. (quoting MDL Doc. 12531-2, at 5).


                                                 3
                                                                      MOTION TO WITHDRAW OBJECTIONS
                                                                     MDL NO. 2741, CASE NO. 3:16-MD-02741
          Case 3:16-md-02741-VC Document 12927 Filed 04/13/21 Page 5 of 10




          In the new proposal, Section 2.1(16) eliminates that exclusion from the prior Compensatory

Damages definition by deleting the line “any damages that were increased because of the absence

of medical monitoring for any injuries.” This change is huge—and combined with the much

narrower and clearer class definition, gets us most of the way to eliminating Movants’ original

constitutional concern with binding exposure-only class members to giving away their property

rights.

          Third, the revised agreement substantially narrows the release as it relates to medical

monitoring claims.

          As originally proposed, the agreement would have ended the Diagnostic Accessibility

Grant Program (DAGP) outreach campaign and medical-monitoring grant program at the very

moment that class members would have been bound never again to seek medical monitoring for

themselves. Objections 37-38.

          Section 17.1(b) eliminates the release for “any and all Claims, including unknown Claims,

that [the Class Member’s] injuries or damages arising from, resulting from, in any way related to

or in connection with Roundup Products and NHL were increased because of the absence of a

medical monitoring program.” And the release of medical monitoring claims now extends only

insofar as “the services of the Diagnostic Accessibility Grant Program are or were reasonably

available to the Class Member at issue.”

          This language has two benefits. First, there is no longer any ambiguity as to whether a

class member may seek medical monitoring related to potential injuries other than NHL that may

be caused by Roundup. And, second, it is now clear that the settlement does not purport to

terminate claims for medical monitoring by class members who are unable reasonably to access

the services provided by the DAGP. Put otherwise, class members remain unable to seek their


                                                  4
                                                                      MOTION TO WITHDRAW OBJECTIONS
                                                                     MDL NO. 2741, CASE NO. 3:16-MD-02741
       Case 3:16-md-02741-VC Document 12927 Filed 04/13/21 Page 6 of 10




own medical monitoring in lieu of what the DAGP provides. But, conversely, when and where

the services of the DAGP are not reasonably available to provide a class member with medical

monitoring, that class member will retain the right to seek such services for themselves through

the tort system.

       Fourth, the revised agreement provides for the focused delivery of information to minority

farmers. This change bolsters the medical monitoring provided by the DAGP by ensuring that

large segments of the vulnerable populations who had been unconsidered are no longer left out of

the outreach campaign.

       The revised settlement directs that DAGP Administrator to “cooperate with” and

potentially retain “organizations representing historically disadvantaged minority, seasonal or

migratory farmworkers and certain other non-farmworkers (such as landscapers and

groundskeepers) to ensure that such Settlement Class Members receive complete and equitable

access to information regarding the Diagnostic Accessibility Grant Program and its services.”

       Fifth, the revised agreement substantially expands the right of class members to monetize

their claims.

       The prior proposal proscribed any “assignment of claims” at all and forever. MDL Doc.

12531-2, at 108-09. But as Movants noted in their objections, the “chose in action” has, since “the

founding,” been “viewed as property that could be assigned for compensation.” Objections 30.

That is why the right to full compensatory damages, as noted above, is a “personal property right

governed by the due process clause.” Ibid.

       Section 30.3 now prohibits the assignment of claims only “until the stay pursuant to Section

18.2(b)(i) expires.” In other words, the new proposal now gives class members back the right to




                                                5
                                                                     MOTION TO WITHDRAW OBJECTIONS
                                                                    MDL NO. 2741, CASE NO. 3:16-MD-02741
       Case 3:16-md-02741-VC Document 12927 Filed 04/13/21 Page 7 of 10




assign, for example, their compensatory damages claim at the same time that they would have the

right to bring it by opting out on the back end.

       Sixth, the revised agreement specifies that the release of claims for those who participate

in the compensation scheme applies only to NHL claims.

       As originally proposed, the class definition on its face seemed to forever bar or at least

severely limit non-NHL Roundup claims that might arise as the science develops. See Objections

29, 31, 40-41, 44. Paragraph 2 of the proposed release now limits its scope to claims for “Non-

Hodgkin’s Lymphoma (‘NHL’).” Further, paragraphs 8(a), 8(b), 9, 10, 11, 15, 16, 25, and 40

specify that each class member’s release applies only to claims for “their NHL.” Paragraph 8

concludes: “For avoidance of doubt, the term ‘Released Claims and Liabilities’ does not apply to

Claims and Liabilities unless they arise from, result from, in any way relate to or are in connection

with a Product User’s use of or exposure to any Roundup Product and NHL.”

       Thus, it is now abundantly clear that even those who participate in the compensation fund

can, if they later develop a non-NHL claim related to their exposure to Roundup, bring an action

against Monsanto for recovery from such claim.

       Seventh, the revised agreement provides an important mechanism for the settlement to

assist class members in pursuing their Roundup claims in the ordinary tort system, should they so

choose.

       Although Movants’ objections were primarily related to the constitutional infirmities with

the prior proposal, Movants also noted that the settling parties had not shown that the class device

would be superior to individual litigation—particularly given the successes that Roundup plaintiffs

have had in every suit that has gone to trial, and the inventory settlements obtained by plaintiffs’

firms. Objections 42-45.


                                                   6
                                                                      MOTION TO WITHDRAW OBJECTIONS
                                                                     MDL NO. 2741, CASE NO. 3:16-MD-02741
       Case 3:16-md-02741-VC Document 12927 Filed 04/13/21 Page 8 of 10




       The new proposal substantially changes that calculus by providing a meaningful benefit

even to those who choose to opt out on the back end and seek relief through the tort system. New

Section 30.20 provides for class counsel to make available an array of materials that will assist in

litigating Roundup claims, even for those class members who choose to exercise their back-end

opt out. Those materials should substantially reduce the cost of litigating those claims, and could

well serve to reduce the costs associated with retaining counsel to bring a tort claim. Most

important, these will include “trial preparation materials,” akin to a case-in-a-box, including expert

testimony and the like. Class counsel will also publish trial transcripts, key pretrial rulings,

appellate rulings, and deposition transcripts from prior Roundup litigation.

       Finally, although this change was made prior to our objection, we also note that the

settlement was substantially improved for absent class-members by the change to the science panel

provisions permitting a deposition of each science panel member. This change was made too close

to our previous filing for us to consider it; our brief therefore noted the alteration without either

approving or criticizing the result. See Objections 36 n.8. In our view, however, these depositions

are likely to permit class members to effectively litigate the meaning of the science panel’s

determination, particularly if the panel members agree that Roundup can cause NHL but are unable

to agree on a threshold dose level. In our view, this change brings the right to litigate one’s tort

claim individually at the time one develops the disease much closer to a full back-end opt-out right.

       As should be clear from the description of the seven negotiated changes, the new proposal

has not only addressed Movants’ core constitutional concerns, but also substantially changed the

Rule 23 calculus. Movants are now satisfied that the proposal can pass constitutional muster and

also provides an option to absent, exposure-only class members that they have an effective choice

to take or leave and that they could not have obtained through individual litigation alone. Movants


                                                  7
                                                                       MOTION TO WITHDRAW OBJECTIONS
                                                                      MDL NO. 2741, CASE NO. 3:16-MD-02741
       Case 3:16-md-02741-VC Document 12927 Filed 04/13/21 Page 9 of 10




thus respectfully request that the Court grant the motion to withdraw and approve the revised

settlement.

 Dated: April 13, 2021                           Respectfully submitted,

                                               /s/ Thomas C. Goldstein
 Paul J. Napoli (NY 2513141)                  Thomas C. Goldstein (MD 9512120307)
 Hunter J. Shkolnik (NY 2031458)              Eric F. Citron (MD 1608240002)
 NS PR LAW SERVICES, LLC                      Daniel Woofter (MD 1812120199)
 270 Muñoz Rivera, Suite 201                  GOLDSTEIN & RUSSELL, P.C.
 Hato Rey, Puerto Rico 00918                  7475 Wisconsin Ave., Suite 850
 pnapoli@nsprlaw.com                          Bethesda, MD 20815
 hunter@napolilaw.com                         tg@goldsteinrussell.com
 Phone: (212) 397-1000                        Phone: (202) 362-0636
 Fax: (312) 610-5680                          Fax: (866) 574-2033

 Christopher L. Schnieders (KS 22434)
 NAPOLI SHKOLNIK, PLLC
 6731 W. 121st Street, Suite 201
 Overland Park, KS 66209
 cschnieders@napolilaw.com
 Phone: (212) 397-1000
 Fax: (312) 610-5680




                                             8
                                                                  MOTION TO WITHDRAW OBJECTIONS
                                                                 MDL NO. 2741, CASE NO. 3:16-MD-02741
      Case 3:16-md-02741-VC Document 12927 Filed 04/13/21 Page 10 of 10




                               CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 13th day of April, 2021, a copy of the forgoing was filed

with the Clerk of the Court through the CM/ECF system which sent notice of the filing to all

appearing parties of record.



                                           /s/ Thomas C. Goldstein
